Citation Nr: 0722864	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for osteoarthrosis of the 
left (non-dominant) shoulder with tendinosis, full-thickness 
tear at the insertion of the supraspinatus segment, status 
post-operative, subacromial bursitis, synovitis, and 
degenerative changes, currently rated as 30 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from May 1969 to February 
1973.

This appeal is from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office, which increased the veteran's left shoulder rating to 
30 percent.  During the pendency of this claim, the veteran 
had a temporary 100 percent rating from December 9, 2004, 
through March 31, 2005, for convalescence from left shoulder 
surgery, with subsequent resumption of the 30 percent rating.  
The total rating for convalescence is not at issue.

In April 2007, the veteran testified in a video conference 
hearing before the undersigned Veterans Law Judge of the 
Board of Veterans' Appeals (Board).  This hearing was in lieu 
of a hearing in person.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.700(e) (2006).  A transcript of the hearing is 
of record.

The veteran's May 2005 substantive appeal addressed unjust 
rating in the original post-service rating of his left 
shoulder disorder, the scar from his December 2004 left 
shoulder surgery, and a VA representation about payment of 
the expense of his left shoulder surgery.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Private and VA medical records from January 2004 to 
September 2005 show the range of motion of the veteran's left 
(non-dominant) shoulder varies from as great as full flexion 
and abduction to as little, during the pain of acute flare-
ups, as 50 degrees of flexion and 35 degrees of abduction 
with fatigue and reduced strength upon repetitive motion.

2.  There is no ankylosis of the scapulohumeral articulation; 
other impairment of the humerus, i.e., loss of the humeral 
head, nonunion, fibrous union, or malunion of the humerus; or 
dislocation of the scapulohumeral joint, or impairment of the 
clavicle or scapula.

3.  The veteran's left shoulder disorder does not present an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization such that application of the 
regular schedular standards is impractical.


CONCLUSIONS OF LAW

1.  Thirty percent is the maximum schedular rating for 
limitation of motion of the non-dominant arm.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-
5201 (2006).

2.  The criteria for submission of the veteran's left 
shoulder disability for an extraschedular rating are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not timely provided with notice 
as to assignment of effective dates.  However, he is not 
prejudiced by this lack of notice because the Board is 
denying the claims for an increased rating, thus rendering 
moot any question as to assignment of an effective date.

VA satisfied the remaining duty to notify by means of a 
letter dated in March 2004, prior to the initial adjudication 
by the RO, addressing the claim at issue.  The veteran was 
informed of the requirements of successful claims for an 
increased rating, i.e., that his service-connected disability 
had increased in severity.  He was informed of his and VA's 
respective duties in obtaining evidence and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The content and timing of this notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran's November 2006 statement 
affirmed that he had no other information or evidence to 
submit to substantiate his claim.

Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  The veteran 
reported in his substantive appeal that he ascertained 
directly from a VA official that historical treatment records 
from a defunct VA facility are not available.  Consequently, 
the Board has no expectation that the purported records will 
or can be produced.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA treatment records in VA possession but not in 
Board possession are constructively of record for purpose of 
Board decision unless Secretary finds there is no reasonable 
expectation VA can produce the records).  He submitted 
private medical records, but no authorization for release of 
information.  Whereas the veteran has not authorized VA to 
obtain private medical records for consideration in his 
claim, 38 C.F.R. § 3.159(c)(1)(ii) (2006), and he has 
declared that he has no further information and evidence to 
submit, the Board construes the private medical evidence of 
record to be the private medical evidence the veteran 
constrains VA to consider.  VA examinations and medical 
opinions were performed and obtained in June 2004 and 
September 2005.  No further examination or opinion is 
necessary to decide the claim.

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Dingess, 19 Vet. App. 473; Pelegrini II, 18 
Vet. App. 112; Quartuccio, 16 Vet. App.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II.  Increased Rating

In evaluating disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2006); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

There is a hiatus in the available medical records between 
the VA compensation examination of May 1973 and the private 
medical records beginning in January 2004.  The VA and 
private medical evidence from January to December 2004 reveal 
the veteran's complaints of increasing left shoulder pain, 
weakness, fatigue, and limitation of motion.  A private 
magnetic resonance imaging (MRI) report of February 2004 
produced impressions of tendinosis with small, full thickness 
tear at the insertion supraspinatus segment; subacromial 
bursitis rotator interval synovitis, type III hook acromion 
with lateral outlet narrowing, and minimal joint effusion and 
minimal posterior instability of the humeral head.  
Subsequent VA compensation examination reports of June 2004 
and September 2005 noted these MRI impressions.

VA compensation examination of June 2004 noted the veteran's 
report that pain in his left shoulder had become "much, 
much, much worse."  The veteran complained of daily pain, 
all day and occasionally at night, which interfered with his 
daily activities and with his work.  He did not describe his 
work or how the left shoulder impairment interfered.  He 
reported daily fatigue and lack of endurance due to pain, 
despite use of multiple pain medications.  Examination 
revealed flexion of the left arm to 100 degrees with pain 
between 100 and 105 [sic] degrees and abduction to 70 degrees 
with pain between 70 and 75 [sic] degrees.  Repetition of 
motion reduced flexion and abduction to 60 degrees and 40 
degrees, respectively.  There was 3+ crepitation and 
considerable pain to palpation.  The examiner opined that 
acute flare-ups would reduce the range of flexion and 
abduction by half and that the left shoulder functional 
impairment was moderately severe.

VA outpatient records of January 2004 show the veteran had 
full range of motion of the left shoulder, and he was not 
using pain medication.  He was instructed to take pain 
medication as described.  In January 2004, he complained of 
tingling, electric-like sensations from his left shoulder to 
his fingers.  No such complaints recur in the evidence of 
record.  Orthopedic examination found full range of motion 
with mild clicking, full range of neck motion without 
radiation into the left arm, and tender left scapula and left 
biceps, with an assessment of arthralgia of the left 
shoulder.  In March and September 2004 he complained of 
chronic left shoulder pain, and in September 2004 he reported 
the pain increased with overhead activity, but he could use 
the arm for daily activities, although pain was associated 
with some activities.  The veteran had 90 degrees of 
abduction of the left arm and 60 degrees of flexion with some 
tenderness at the extremes of his range of motion and 
tenderness and weakness on external rotations against 
resistance.  The impression was possible impingement 
syndrome, under private treatment.  A September 2004 
outpatient record noted the veteran was getting physical 
therapy.

A December 2004 private surgical report stated pre- and post-
operative diagnoses of rotator cuff tear and impingement 
syndrome, left shoulder.  The surgeon found arthritic changes 
of the acromioclavicular joint.  The report described 
findings and surgical procedure in detail.  It described 
acromioplasty of the rotator cuff tear, debridement of 
arthritic changes of the acromioclavicular joint, but not 
absence of the humeral head or any non-, flail, or malunion 
of humerus or clavicle.

Post operative documents show the veteran was off work for 
convalescence from the date of surgery until on or about 
April 13, 2005.

September 2005 VA compensation examination included review of 
the claims file and clinical history from the veteran.  The 
veteran reported onset in the 1970s in service and increasing 
symptoms until he had surgery in December 2004.  He denied 
complications of surgery.  He reported having physical 
therapy for three months with apparent temporary improvement, 
but he did not state which three months.  His current 
complaints were of intermittent flare-ups, approximately 
weekly, of sharp, severe pain along the left shoulder, 
lasting from three minutes to a day, relieved by massage and 
prescription medication; he said he took 800 mg of Motrin 
three times a day about one day a month for flare-ups.  He 
stated the symptoms were aggravated by pressure, for example, 
sleeping on the shoulder.  He reported that with flare-ups he 
had loss of use of the arm for overhead activities.  He 
reported stiffness of the shoulder in the morning and also 
weakness and warmth, but not swelling or redness.  He denied 
any dislocation or giving way, but he reported locking when 
he inadvertently abducted the arm.  He reported that he 
retired in June 2005 after 20 years with the post office.  He 
said his December 2004 surgery was ambulatory, and he had had 
only two days of incapacitation in the past year due to his 
left shoulder.  He said his left shoulder was limited for 
elevation and abduction, but he could do activities of daily 
living, but slowly.

Clinical examination revealed flexion to 130 degrees with 
pain between 85 degrees and 50 degrees, with flexion reduced 
to 115 degrees with repetition.  Abduction was to 115 degrees 
with pain between 90 degrees and 60 degrees without further 
loss of range of abduction with repetition.  The examiner 
estimated limitation of flexion and abduction to 110 degrees 
during flare-ups, noting there was no flare-up during the 
examination.  He opined there was moderate to severe 
functional impairment due to left shoulder during flare-ups.  
There were no neurological symptoms or signs in the left 
upper extremity.  X-ray study showed acromiohumeral distance 
maintained, no significant arthritis of the acromioclavicular 
or glenohumeral joints, and no abnormal soft tissue 
calcification.  There was mild irregularity of the greater 
tuberosity of the humerus, likely degenerative or old 
traumatic changes, showing no change from prior study.  The 
diagnosis was residuals, post rotator cuff surgery, left 
shoulder with limitation of motion and associated 
degenerative changes.

In his January 2005 notice of disagreement, the veteran 
averred that a VA physician told him he should have an 
increased rating based on the information in the rating 
decision, but the examiner refused to write such an opinion.  
He also asserted that the VA compensation examinations of his 
shoulder did not reveal the full extent of his disability, 
because they were done after improvements in his condition 
from physical therapy.

In April 2007, the veteran testified that his left shoulder 
was still stiff, sore, and it popped.  He said he could not 
lift it higher than parallel to the ground, and if he slept 
on it, it was very, very sore in the morning.  The veteran 
testified that he had taken a regular retirement from the 
post office rather than disability retirement, because of 
nine surgeries through workers' compensation; he did not 
state whether those surgeries were related to his left 
shoulder.  The veteran asserted that he had been told by 
multiple examiners that he should be rated 50 to 70 percent 
for his left shoulder disability.  He did not name any of the 
examiners.  He testified that he was not under current 
treatment.


A.  Schedular Rating

As a preliminary matter, the veteran's assertion that 
compensation examinations failed to reveal the extent of his 
left shoulder disability are without merit.  He had 
examinations six months before and nine months after surgery.  
The only mentions of physical therapy were in September 2004, 
after the first compensation examination, and in September 
2005, when he reported a total of three months of physical 
therapy, but he did not say when.  He said the physical 
therapy provided only temporary relief.  Without precise 
evidence of the dates of physical therapy and the duration of 
any symptomatic improvement after a physical therapy session, 
the examinations must be deemed fairly done and to provide 
accurate clinical impressions of his disability.

The veteran's left shoulder disability is rated for its 
limitation of motion of the arm.  38 C.F.R. § 4.71a, DC 5201 
(2006).  The current 30 percent rating is the maximum rating 
provided for limitation of motion of the non-dominant arm.  
Id.

The VA and private medical evidence clearly shows that the 
veteran does not have ankylosis, DC 5200, other impairment of 
the humerus, including loss of the humeral head, nonunion, 
fibrous union, or malunion of the humerus, DC 5202, or 
dislocation of the scapulohumeral joint, or impairment of the 
clavicle or scapula.  DC 5203.  The pathologies of the 
rotator cuff, bursa, and tendons, separately rated, would all 
be rated as bursitis, synovitis, or otherwise by analogy to 
arthritis rated for limitation of motion of the part 
affected.  See 38 C.F.R. §§ 4.20, 4.71a, DCs 5003, 5019, 5020 
(2006).  There are no diagnosed pathologies of the veteran's 
left shoulder that permit two or more separate ratings of the 
veteran's diagnoses without improperly awarding multiple 
ratings for the same symptoms and functional impairments.  
38 C.F.R. § 4.14 (2006); Cf. Esteban v. Brown, 6 Vet. App. 
259 (1994) (multiple conditions of same body part are 
separately ratable if each is wholly separate without 
duplication of symptoms or other manifestations).  The 
veteran's left shoulder disability must be rated for 
limitation of motion of the arm.  DC 5201.

There are regulations that provide for consideration of the 
effect of pain and related phenomena on the amount of 
disablement resulting from limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  Exacerbation of the 
limitation of motion of a joint by pain may be a basis for 
increasing a schedular rating, and ratings of body parts 
based on limitation of motion must consider the additional 
functional impairment resulting from flare-ups of the 
service-connected conditions.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Those regulations, however, are not applicable 
where a disability is rated at the maximum level provided by 
the diagnostic code under which it is rated.  VAOPGCPREC 36-
97, citing Johnston v. Brown, 10 Vet. App. 80 (1997) (remand 
for consideration of functional loss of range of motion of a 
wrist due to pain inappropriate where rating currently 
assigned for limitation of motion was maximum available under 
the applied diagnostic code).  As demonstrated above, there 
is no other applicable rating code in this case.  No higher 
rating may be afforded under that diagnostic code except on 
an extraschedular basis.  Spencer v. West, 13 Vet. App. 376, 
382 (2000).


B.  Extraschedular Rating

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity . . . .  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See  38 C.F.R. § 3.321(b)(1) (2006).

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue if it is related to the 
issue on appeal and has been raised by the appellant or 
implicated by the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
The March 2005 statement of the case reveals the RO decided 
not to submit the veteran's claim to a VA official authorized 
to award an extraschedular rating.  Thus, the Board's reviews 
the RO determination not to submit the case for 
extraschedular rating.  See VAOPGCPREC 6-96.

The evidence does not show the veteran's left shoulder 
markedly interfered with his employment.  His comment to the 
June 2004 VA compensation examiner was uninformative in any 
way that permits finding the interference he reported to be 
marked beyond the degree of occupational impairment for which 
the rating schedule compensates.  See 38 C.F.R. § 4.1 (2006).  
The report to the September 2005 examiner of two days of 
incapacitation in the past year does not indicate marked 
interference with his employment.  Whereas his shoulder 
surgery was ambulatory, there is no evidence of any 
hospitalization for his left shoulder.  There is no 
indication of any other extraordinary circumstance that 
renders impractical the application of the rating schedule to 
rate his left shoulder disability.  Accordingly, referral for 
an extraschedular rating is not warranted.


ORDER

A rating greater than 30 percent for osteoarthrosis of the 
left (non-dominant) shoulder with tendinosis, full-thickness 
tear at the insertion of the supraspinatus segment, status 
post-operative, subacromial bursitis, synovitis, and 
degenerative changes is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


